PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Hoglung, et al.				           			:
Application No. 16/520,415				            :        DECISION ON PETITION
Filed: July 24, 2019						:
Attorney Docket No. 1009-3460
/ P43577 US2
	

This is a decision to the petition under 37 CFR 1.137(a), filed May 11, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee on or before 
May 10, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed 
February 10, 2021, which set a period for reply of three (3) months.  Accordingly, the application became abandoned on May 11, 2021. A Notice of Abandonment was mailed on May 28, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B-Fee(s) Transmittal form for the issue fee payment of $1200.00, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/DEBRA WYATT/Paralegal Specialist, OPET